Case 2:18-cv-00192-JRG Document 72-1 Filed 06/20/19 Page 1 of 2 PageID #: 1374




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION


                                                   §
SEMCON IP INC.,                                    §
                                                   §
                             Plaintiff,            §
                                                   §    Case No. 2:18-cv-00192-JRG
             v.                                    §
                                                   §
AMAZON.COM, INC.,                                  §    JURY TRIAL DEMANDED
                                                   §
                             Defendant.            §
                                                   §
                                                   §
                                                   §
                                                   §

                  DECLARATION OF ALFRED R. FABRICANT IN SUPPORT
                  OF PLAINTIFF SEMCON IP INC.’S MOTION TO COMPEL
                      AMAZON.COM, INC. TO PROVIDE DISCOVERY


I, Alfred R. Fabricant, hereby declare as follows:

        1.        I have personal knowledge of the facts set forth in this declaration. I am

competent to testify as to all matters stated, and I am not under any legal disability that would in

any way preclude me from testifying.

        2.        I am a partner at the law firm of Brown Rudnick LLP and counsel of record for

Plaintiff Semcon IP Inc. in this matter.

        3.        The exhibits attached to this declaration may contain annotations and/or excerpts

of the originals.

        4.        Attached hereto as Exhibit 1 is a true and correct copy of a letter dated February

5, 2019 from Shahar Harel of Brown Rudnick LLP to Michael Bettinger of Sidley Austin LLP

and other counsel of record for Amazon.com, Inc.


                                                   1
Case 2:18-cv-00192-JRG Document 72-1 Filed 06/20/19 Page 2 of 2 PageID #: 1375




       5.      Attached hereto as Exhibit 2 is a true and correct copy of excerpts of an e-mail

dated March 7, 2019 from Daniel Shea, Jr. of Brown Rudnick LLP to Cal Butcher of Sidley

Austin LLP and other counsel of record for Amazon.com, Inc.

       6.      Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the rough

transcript of the deposition of              taken on June 13, 2019.

       7.      Attached hereto as Exhibit 4 is a true and correct copy of excerpts of an email

dated June 14, 2019 from Enrique W. Iturralde of Brown Rudnick LLP to Michael Bettinger of

Sidley Austin LLP and other counsel of record for Amazon.com, Inc.

       8.      Attached hereto as Exhibit 5 is a true and correct copy of excerpts of the subpoena

to Amazon.com, Inc., dated July 17, 2017, issued in Semcon IP Inc. v. Huawei Device USA Inc.,

et al., Case No. 2:16-cv-00437 (Lead Case) in the Eastern District of Texas, Marshall Division.

       9.      Attached hereto as Exhibit 6 is a true and correct copy of excerpts from

Amazon.com, Inc.’s Objections to the Subpoena issued in Semcon IP Inc. v. Huawei Device USA

Inc., et al., Case No. 2:16-cv-00437 (Lead Case) in the Eastern District of Texas, Marshall

Division, dated July 28, 2017.

       10.     Attached hereto as Exhibit 7 is a true and correct copy of excerpts from the rough

transcript of the deposition of              taken on June 14, 2019.



   I declare under penalty of perjury that the foregoing is true and correct.

   Executed on June 19, 2019 in New York, NY.



                                                     /s/ Alfred R. Fabricant___________
                                                         Alfred R. Fabricant




                                                 2
